AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V,                                     (For Offenses Committed On or After November l, 1987)


             Rafael Esteban Contreras-Rodriguez                             Case Number: 3:18-mj-22530-RAM

                                                                            Roxana Sandoval
                                                                            Defendant's Attorney
                                                                                          r~'----··-·-··-----~-----·


REGISTRATION NO. 64672479

THE DEFENDANT:
                                                                 0!0'/ 0 l 2Clcl
 lz:l pleaded guilty to count(s) 1 of Complaint
                                ----------------t-------------+--
 D was found guilty to count(s)                    ,,_,CLf":i'., '.!,  y -- ' ' ,- ,, ' ' ' I             r



     aftera~leaofnotguilty. . .              .                       . u~-~=-~~--"·_:                    __ ···'.-.•·-·_· .: ..
                                                                                                    1,-.·1
     Accordmgly, the defendant 1s adjudged gmlty of such count(s), which mvo1ve the followmg offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)
                                 -------------------
 0 Count(s)                          dismissed on the motion of the United States.
                  ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


   lz:l Assessment: $10 WAIVED       lz:l Fine: WAIVED
 lz:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all docuntents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circuntstances.

                                                                         Thursday, November I, 2018
                                                                         Date of Imposition of Sentence

                                                                                                   ~
                                                                         H~BERT
                                                                              .

                                                                                           A. MCQUAID
                                                                         UNITED STATES MAGISTRATE JUDGE



                                                                                                               3: 18-mj-22530-RAM
